PLEUS, J.
Victor Marino appeals an order denying his petition for writ of habeas corpus for permission to file a belated 3.850 motion for post-conviction relief. The issues raised in his petition are time-barred and could or should have been raised in prior appeals. Zeigler v. State, 654 So.2d 1162 (Fla.1995). Accordingly, the trial court appropriately denie'd relief.
Marino previously filed a 3.850 motion and two 3.800 motions concerning his convictions and sentences for first degree murder and use of a firearm during a felony. These motions were denied and the denials were affirmed on appeal. We prohibit Marino from filing further pleadings concerning the above judgments and sentences unless said pleadings are signed by an attorney licensed to practice law in the State of Florida. Hastings v. State, 788 So.2d 342 (Fla. 5th DCA 2001).
AFFIRMED.
COBB and PETERSON, JJ., concur.